03/09/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0685


                              Cause No. DA 19-0685


LEROY L. PANASUK, KAREN S. PANASUK, JASON A. PANASUK, and
RYAN L. PANASUK,

                          Plaintiffs/Appellee,
      -vs-

OASIS PETROLEUM NORTH AMERICA, LLC,

                          Defendant/Appellant.



                              ORDER TO DISMISS


Brandon Hoskins                                  Daniel B. Bidegaray
MOULTON BELLINGHAM PC                            BIDEGARAY LAW FIRM
27 North 27th Street, Suite 1900                 104 East Main Street, Suite 305
PO Box 2559                                      Bozeman, MT 59715
Billings, MT 59103-2559                          (406) 522-7744
(406) 248-7731                                   daniel@bidegaraylawfirm.com
Brandon.Hoskins@moultonbellingham.com

Attorneys for Appellant                          Attorneys for Appellee




                                             1
         Pursuant to Defendant-Appellant Oasis Petroleum North America, LLC’s,

(“Oasis”) Motion to Dismiss, Rule 16(4), Mont. R. App. P., and good cause

appearing;

         IT IS HEREBY ORDERED that this case be dismissed.




4810-4059-7431, v. 1




                                          2                         Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          March 9 2020